DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 9, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 14 reciting “…laser device to emit light with low spatial coherence and high directionality.”  Firstly, laser emit light with coherence and with directionality or high directionality secondary inherent property of laser wavelength; it is unclear to the examiner as the relativity to what - how low is considered low spatial coherence, and how high is considered as high directionality. 
Similarly, with respect to claim 2 it is unclear to the examiner as to what consider – how near is considered as a near-concentric cavity.
Claim 5 recites the limitation "the length of the laser cavity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the chip-scale laser cavity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

For the purpose of examination, it is assumed any level of coherence and directionality could be considered as low or high; or any concentric cavity could be considered as a near-concentric cavity.  
Claims 2-13, 15-20 are also rejected by depending on rejected claims 1 and 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable in view of Hilliard (US 2005/0163184).
With respect to claims 1, 14 Hilliard ‘184 shows and discloses a chip-scale laser device (Fig 34) comprising: a substrate (Fig 34: 501 substrate); and a laser cavity on the substrate and including cladding layers and a gain medium embedded in a guiding layer (Fig 34: a laser cavity 504 on substrate 501 and including cladding layer 502/530 and a gain medium 505 embedded in a guiding layer), the laser cavity having a first end wall and a second end wall (Fig 34: opposite end wall 504; See also Fig 3-5), wherein a shape of the first end wall and the second end wall is defined to cause the chip-scale laser device to emit light with low spatial coherence and high directionality (Fig 34: 6; Abstract; Section [019, 130, 134, 153] coherency and directionality; See also Fig 3-5: 5-9, 6).  Claim further requires the gain medium embedded in a guiding layer. Hilliard ‘184 (Fig 34) shows the gain 505 between the two opposite walls VHF-BR; and  in different embodiments Hilliard ‘184 shows the gain medium embedded in a guiding layer/cavity interior/layers in guiding the output (Fig 3-5, 30-33: 4, 8, 528, 527/502; Sections [023, 130]).  Therefore, it is within one skill in the art to recognize Hilliard ‘184 having gain medium embedded in a guiding layer in affect the beam output.   Since claim 14 recites the same or identical/similar elements/limitations it is within one skill in the art to use Hilliard ‘184 to recite the method of manufacturing a chip-scale laser device, product by process (Section [006, 028, 170-184]).

With respect to claim 2, Hilliard ‘184 shows wherein the shape of the first end wall and the second end wall creates a near-concentric cavity (Fig 3-5, 34).

With respect to claim 7, the claim further requires wherein laser emission from the chip-scale laser device has a half-width at a half-maximum divergence angle in a range from 20 degrees to 50 degrees in a far field.  Hilliard ‘184 did not explicitly state as the above.  However, Hilliard ‘184 did discloses the fabrication according to an embodiment such that reflectance at a given angle to provide a desired given narrow full-width-half-max (Section 125, 126] angle 150).  Therefore, it is within one skill in the art to recognize Hilliard ‘184 having the ability to design the wavelength vs. reflectance to achieve the required angle above (Section [126]).

With respect to claim 8, Hilliard ‘184 shows and discloses wherein the chip-scale laser device is a semiconductor laser (Section [008, 018, 178] semiconductor).

With respect to claim 10, Hilliard ‘184 shows and discloses further comprising a pair of electrodes that electronically pump the gain medium (Section [141, 142] electrodes 151/152).

With respect to claim 11, Hilliard ‘184 shows and discloses wherein the laser cavity produces continuous wave light output (Fig 3-5: 6; Section [035]).

With respect to claim 12, the claim further requires wherein the gain medium comprises gallium arsenide.  Hilliard ‘184 did not explicitly state the above.  However, Hilliard ‘184 did disclose suitable gain material may comprise of various material can be selected (Section [171] suitable gain materials).  Therefore it is well-known and within one skill in the art recognize Hilliard ‘184 can selected known material to achieve the desired wavelength output.  Also it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 13, the claim further requires wherein the guiding layer comprises aluminum gallium arsenide.  Hilliard ‘184 did not explicitly state the above.  However, Hilliard ‘184 did disclose suitable material may be used for desired lasing action (Section [120, 176, 178, 183] suitable gain materials).  Therefore it is well-known and within one skill in the art recognize Hilliard ‘184 can selected known material for the guiding layer to achieve the desired wavelength output.  Also it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

With respect to claim 15, Hilliard ‘184 shows further comprising disposing a back contact on a back surface of the substrate (Fig 32: substrate 501 and a back contact 528; See also Section [006, 028, 170-184]). 
With respect to claim 16, Hilliard ‘184 shows wherein forming the laser cavity includes shaping the first end wall and the second end wall to create a near-concentric cavity (Fig 3-5, 26-35).
With respect to claims 3, 4, 5, 6, 9, 17, 18, 19 the claims further require wherein a decoherence time for a laser beam produced by the chip-scale laser device is in a range from 100 picoseconds to 500 nanoseconds; OR wherein speckle contrast for a laser beam produced by the chip-scale laser device is less than 0.03; OR wherein a ratio of the length of the laser cavity and a width of the laser cavity is equal to about a square root of two; OR wherein the shape of the first end wall and the second end wall cause the laser cavity to have a cavity stability parameter in a range from -0.6 to -0.8; OR wherein the chip-scale laser cavity is tuned to provide near degeneracy for Q-factors for transverse modes.  Hilliard ‘184 did not explicitly state the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges only routine skill in the art.  In this case, Hilliard ‘184 did disclose a variety of cavity shapes to allows the reflective properties to be tuned and since the claims are directly dependent on the structure of claim 1, therefore it is well-known and within one skill in the art recognize Hilliard ‘184 laser device structure implies having a decoherence time, speckle contrast, ratio of length and width of cavity, cavity shape to have a cavity stability parameter, or tuned for a certain Q-factors (Section [026] in different embodiments a variety of cavity shapes can be fabricated to allows the reflective properties to be tuned).

Allowable Subject Matter
6.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20:
further comprising: defining the shape of the laser cavity in a photoresist layer disposed on a silicon dioxide layer disposed on the body using photolithography; transferring the shape of the laser cavity to the silicon dioxide layer; removing the remaining photoresist layer; forming the laser cavity in the body by dry etching using the silicon dioxide layer as a mask; and removing the silicon dioxide layer.
COMMUNICATION
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kwon et al. (US 5,721,750) shows and disclose an optoelectronic and process preparing the same where an active layer is layered between cladding layers and position on top of a substrate, where the device is near concentric (Fig 3, 6B-9B).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828